Case: 1:19-cr-00717-BYP Doc #: 10 Filed: 11/19/19 1 of 2. PagelD #: 40

HAY AUy do FA So co

IN THE UNITED STATES DISTRICT COURT: ;:)¢5 0)
FOR THE NORTHERN DISTRICT OF OHIO’! A"

  

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
laintiff, ® .
Plainti i 7 19 CR 7 17
vi ) CASE NO.
) Title 21, United States Code,
CHRISTIAN HAYWARD, ) Sections 846, 841(a)(1), and
befend (b)(1)(A)
efendant.
JUDGE PEARSON

COUNT 1
(Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance,
21 U.S.C. § 846)
The Grand Jury charges:

il On or about October 24, 2019, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant CHRISTIAN HAYWARD did knowingly and intentionally combine,
conspire, confederate, and agree with diverse others known and unknown to the Grand Jury, to
distribute and possess with intent to distribute more than 500 grams of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A).

ENHANCED PENALTY UNDER TITLE 21,
UNITED STATES CODE, SECTION 841(b)(1)(A)
(Prior Serious Violent Felony Conviction, 21 U.S.C. § 841(b)(1)(A))
2. Before Defendant CHRISTIAN HAYWARD committed the offense charged in

this count, the defendant had a final conviction for a serious violent felony, namely, a conviction

under Ohio Revised Code Section 2907.02, to wit: Rape (child under 13), Case No. CR-99-
Case: 1:19-cr-00717-BYP Doc #: 10 Filed: 11/19/19 2 of 2. PagelD#: 41

371733-ZA, in Cuyahoga County Court of Common Pleas, for which he served more than 12
months of imprisonment.

All in violation of Title 21, United States Code, Section 846.

FORFEITURE
The Grand Jury further charges:

3 For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count | is incorporated herein by reference. As a result of the
foregoing offense, Defendant CHRISTIAN HAYWARD shall forfeit to the United States any
and all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as
the result of such violation; and any and all of his property used or intended to be used, in any
manner or part, to commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
